DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 9/7/21.
	Applicant’s amendment to claims 1, 51, 52 and 54 is acknowledged.
	Claims 9, 12-16, 25, 26, 29-50 and 55 are cancelled.
	Claims 1-8, 10, 11, 17-24, 27, 28, 51-54 and 56 are pending and subject to examination at this time.
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Speasl et al. US Publication No. 2005/0284535 A1 (e.g.  For claim 1, see fig. 2 and para. [0063] disclosing “Host computer 418 is configured to receive data from each transportable pod 201 [e.g. FOUP in fig. 2] within the fabrication facility. Host computer 418 may continuously 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 11, 17-21, 23, 24, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen, US Publication No. 2014/0122654 A1 (of record) in view of Bonciolini et al., US Patent No. 7,778,793 (of record), Tomer et al., US Publication No. 2005/0246124 A1 (of record) and Yi et al., US Publication No. 2012/0235793 A1.

Jensen teaches:
1. A system for measuring and monitoring one or more conditions of an automation system of a semiconductor factory  (e.g. “factory automation” at para. [0007] and “semiconductor” in title) comprising (see fig. 1-4): 
one or more instrumented substrates (108, “sensor wafer”, para. [0034]), wherein the one or more instrumented substrates include one or more sensors (e.g. para. [0036], [0002]), configured to measure one or more conditions of the one or more instrumented substrates (108) as the one or more instrumented substrates (108) traverse one or more portions of the semiconductor factory, wherein the one or more instrumented substrates include substrate communication circuitry (e.g. 139SW at para. [0034]) and one or more processors (e.g. 131SW at para. [0034]) communicatively coupled to the one or more sensors and the substrate communication circuitry, wherein the one or more instrumented substrates (108) include power supply circuitry (power supplies (P/S) also 114; see para. [0025], [0030])…
one or more sealable containers (e.g. 104, “sensor FOUP”) configured to transport the one or more instrumented substrates (108) through the semiconductor factory, wherein the one or more sealable containers include container communication circuitry (139’) configured to receive sensor data from the one or more sensors of the one or more instrumented substrates (108) via the substrate communication circuitry (139SW); and 
one or more system servers (103/109/110), wherein the one or more system servers include server communication circuitry (139/139’’/139’’’) communicatively couplable (160/112) to the one or more sealable containers (104) and configured to receive (e.g. via 160/112) the sensor data from the container communication circuitry (130’)…See Jensen at para. [0001] – [0071].

	Regarding claim 1:
Jensen does not expressly teach:
wherein the one or more system servers are configured to identify one or more critical activities of the one or more instrumented substrates based on sensor data from the one or more instrumented substrates, wherein the one or more sealable containers act as one or more data repeaters to immediately transfer sensor data from the one or more instrumented wafers to the one or more system servers, wherein the one or more critical activities include at least one of picking up of the one or more instrumented substrates or placement of the one or more instrumented substrates, 
wherein the one or more system servers are further configured to determine a physical path of the one or more instrumented substrates through the semiconductor factory based on vibration data from the one or more sensors and a time of measurement of the vibration data, 

	In an analogous art, Bonciolini teaches:
one or more instrumented substrates (512 in fig. 5), wherein the one or more instrumented substrates include one or more sensors (200 in fig. 2, col 6, ln 25–35), wherein the one or more instrumented substrates include power supply circuitry (206 in fig. 2)…
wherein the one or more system servers are configured to identify one or more critical activities of the one or more instrumented substrates based on sensor data from the one or more instrumented substrates, wherein the one or more critical activities include at least one of picking up of the one or more instrumented substrates or placement of the one or more instrumented substrates  (e.g. An “external device and/or software application” receives acceleration information from sensor(s) for optimization and adjustment of the robotic handling system and can include vibration and/or shock indicated by the acceleration information at col 5, ln 17–43.  In fig. 5, the robot 502 removes the substrates 506/508/510 from the FOUP 500 and there is vibration and/or shock associated with removing the substrate.  The disclosure at col 5, ln 36–50  of “…allow the substrates to be removed by robot 502 for processing and/or measurement within the processing environment” teaches the critical activity “picking up of the one or more instrumented substrate” in the claim.  That is, a critical activity such as removing or picking up the instrumented substrate 506/508/510 by the robot 502 from the FOUP 500 is identified in order to enable optimization and adjustment of the robotic handling system for vibration and/or shock.  Furthermore, it would have been obvious to one of ordinary skill in the art that if the robot 502 removes or picks up the one or more instrumented substrates col 5, ln 3-65, col 6, ln 36–67, col 7, ln 55–67, col 8, ln 1–29 also see col 2, ln 55–67, col 3, ln 1–3.    
In an analogous art, Tomer teaches:
(see figs. 1-3) wherein the one or more system servers (11) are further configured to determine a physical path (e.g. See “path of the wafer through the processing machine” at para. [0045]; “The skilled person will recognize that additional sensors may also be used to identify the exact position of the test wafer as a function of time not only to identify the position of the wafer… Using the method described above the exact location of the test wafer at the time the data from any of these sensors is recorded is precisely determined…” at para. [0086].) of the one or more instrumented substrates (e.g. wafer 10 in fig 1 and wafer with accelerometer 35 to measure vibrations shown in fig. 3, para. [0057]) through the semiconductor factory based on vibration data from the one or more sensors and a time of measurement of the vibration data (e.g. accelerometer measures vibration at para. [0057], [0069] and “time-related description of the broad movements of the wafer (translation, rotation, elevation etc.)” at para. [0077]; and “The data can therefore be related to the precise known time-schedule of events inside the processing machine…” at para. [0080]), wherein the system server is configured to identify one or more changes in the state of the one or more instrumented substrates by comparing segments of measured sensor data to corresponding segments of a baseline data set established in a teach sequence (e.g. teach sequence such as “special (learning) software for signal recognition, "known" failures are automatically detected” at para. [0080]; and " ’known-good" graphs previously recorded” at para. [0084]), wherein the segments of measured sensor data and the segments of baseline sensor data are defined by the at least the vibration data (e.g. “Additionally, the user may have at his disposal a number of "known-good" readings or "fingerprints" of signals previously recorded on the same or on similar processing machine. With para. [0080], also see para. [0083] – [0084].  The abnormal events/condition at para. [0080], [0084] disclose a change in state of the instrumented substrate recited in the claim.)

Further regarding claim 1:
Regarding the limitation “wherein the one or more sealable containers act as one or more data repeaters to immediately transfer sensor data from the one or more instrumented wafers to the one or more system servers”:
Jensen further teaches the one or more sealable containers (e.g. FOUP) act as one or more data repeaters to transfer sensor data (e.g. via a wireless link) from the one or more instrumented wafers to the one or more servers (e.g. sensor wafer server or FA server).  See Jensen at para. [0055] disclosing “…the sensor FOUP 304 may configured to communicate wirelessly, the upload of the logged data may be implemented directly between the sensor FOUP and the sensor wafer server 319 via wireless link, as indicated by the dotted arrow 9A. Data may optionally be sent directly from the sensor FOUP 304 to the FA server 310 by wireless link, as indicated by the dotted arrow 9B.”
Bonciolini further teaches data packets can be transferred in “real time” from sensor (200 in fig. 2) of the one or more instrumented substrates (512 in fig. 5).  See Bonciolini at col 5, ln 45–67, col 6, ln 1–7. 
Jensen and Bonciolini are silent regarding an immediate transfer from the FOUP.

para. [0060], [0065], [0071]. 
	Jensen further teaches:
2. The system of claim 1, wherein the one or more portions of the semiconductor fabrication facility traversed by the one or more instrumented substrates comprise: 
at least one of one or more process tools (205, in fig. 2) or one or more metrology tools, para. [0037].

3. The system of claim 1, further comprising: 
a system controller (110, “factory automation server”) communicatively coupled to the one or more system servers, wherein the system controller includes one or more processors (131’’/133’’), wherein the one or more processors are configured to execute program instructions configured to cause the one or more processors to load a measurement recipe onto the one or more instrumented substrates (108), para. [0017], [0027], [0048], [0053].

4. The system of claim 1, wherein the system controller comprises: 
a manufacturing execution system (MES) (110, “factory automation server”), para. [0027].

5. The system of claim 1, wherein the one or more instrumented substrates comprise: one or more instrumented semiconductor wafers (108), para. [0034], title.


	Bonciolini further teaches wherein at least one of the one or more sensors, the substrate communication circuitry, or the one or more processors are disposed on a surface of the one or more instrumented substrates in figs. 3-4, col 4, ln 37–67. 


Regarding claim 7:
	Jensen further teaches wherein at least one of the one or more sensors (e.g. para. [0036], [0002]), the substrate communication circuitry, or the one or more processors are disposed within the one or more instrumented substrates. 
	Tomer also teaches wherein at least one of the one or more sensors (e.g. accelerometer 35 in fig. 3), the substrate communication circuitry, or the one or more processors are disposed within the one or more instrumented substrates.

Regarding claim 8:
Jensen further teaches at least one of one or more motion sensors, one or more gas sensors, one or more humidity sensors, one or more contamination sensors, one or more chemical sensors, one or more pressure sensors, or one or more temperature sensors, para. [0036] and [0002].
Bonciolini also teaches at least one of one or more motion sensors, one or more gas sensors, one or more humidity sensors, one or more contamination sensors, one or more chemical sensors, one or more pressure sensors, one or more temperature sensors, (e.g. element 220 in fig. 2; also see figs. 3-4, col 4, ln 37–67 and col 7, ln 33–49).
Tomer also teaches at least one of one or more motion sensors, one or more gas sensors, one or more humidity sensors, one or more contamination sensors, one or more chemical sensors, one or more pressure sensors, one or more temperature sensors, para. [0057], [0086].

	Jensen further teaches:
10. The system of claim 1, wherein the substrate communication circuitry and the container communication circuitry are communicatively couplable via a wireless datalink, para. [0019].

11. The system of claim 1, wherein the substrate communication circuitry and the container communication circuitry are communicatively couplable via a transmission line, para. [0019].

Regarding claim 17:
Jensen further teaches wherein the power supply circuitry includes at least one of one or more rechargeable batteries or one or more replaceable batteries (114), para. [0025].
Bonciolini also teaches wherein the power supply circuitry includes at least one of one or more rechargeable batteries or one or more replaceable batteries (e.g. photovoltaic at col 6, ln 51–67).

Jensen further teaches:
18. The system of claim 1, wherein the container (104) communication circuitry (139’) and the server (103/109/110) communication circuitry (139/139’’/139’’’) are communicatively couplable via a wireless datalink (112/160), para. [0019], [0021], [0024], para. [0028] – [0031].

19. The system of claim 1, wherein the container communication circuitry and the server communication circuitry are communicatively couplable via a transmission line, para. [0019], [0021], [0024], para. [0028] – [0031].

Regarding claim 20:
Jensen further teaches wherein the sealable container (104) includes power supply circuitry (142’; 153’), para. [0019].
	Bonciolini also teaches wherein the sealable container (600) includes power supply circuitry (604), col 7, ln 19–32. 


Regarding claim 21:
	Bonciolini teaches the limitation as applied to claim 1 above. 

Jensen further teaches:
23. The system of claim 20, wherein the power supply circuitry of the one or more sealable containers includes at least one of one or more rechargeable batteries or one or more replaceable batteries (153’), para. [0019].

Regarding claim 24:
Jensen further teaches wherein the sealable container comprises a front opening unified pod (FOUP) (104, para. [0019]).
Bonciolini also teaches wherein the sealable container comprises a front opening unified pod (FOUP) in figs. 5-6, col 6, ln 36–37, col 7, ln 1–54. 

Bonciolini further teaches: 
27. The system of claim 1, (see figs. 6-7) wherein the one or more sealable containers (600, FOUP) include: one or more sensors (602) configured to measure one or more conditions (620) of the one or more sealable containers as the sealable container traverses one or more portions of a semiconductor fabrication facility, col 7, ln 4–67, col 8, ln 1–30.

col 7, ln 4–67, col 8, ln 1–30.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Bonciolini’s invention with Jensen’s invention would have been beneficial because (i) “Recharging sensor 512 within container 500 can enable an operator to optimize the speed of robots and/or automated guided vehicles (AGVs) to maximize output and minimize particulate generation due to excessive shock and vibration, for example” (e.g. Bonciolini at col 6, ln 51–67, col 7, ln 1–3); (ii) “…it becomes very important to automatically measure and compensate for relatively minute positional variations in the various components of a semiconductor processing system” (e.g. Bonciolini at col 1, ln 40–47); and (iii) “To significantly improve, or optimize, robotic handling and transport equipment and/or facilitate semiconductor processing system alignment and calibration, more functionality is required than has been heretofore provided by wireless substrate-like sensors.” (e.g. Bonciolini at col 2, ln 55–67, col 3, ln 1–3) and “…the data can be utilized for optimization or adjustment of a robotic handling and/or transport system parameter" (e.g. Bonciolini at col 8, ln 25-30).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Tomer’s invention with Jensen’s invention would have been beneficial because “It is another purpose of this invention to provide a system and a method which uses a record of the motion of a wafer and fine perturbations and vibrations in its motion during its progress through and between semiconductor process machines in the course of the actual manufacturing process or during a test cycle of the processing or inspection machine to detect, locate, and identify any mechanical malfunction of para. [0009]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Yi’s invention with Jensen’s invention would have been beneficial because (i)  “The wafer manager 40 can determine whether the database stored therein is reliable using real-time FOUP information transmitted from the RFID reader controller 50 or the buffer controller 70.”  (e.g. Yi at para. [0065]); and “If the interval of collecting FOUP information is short, the wafer manager can recognize states of FOUPs loaded in buffers in real time using the FOUP information received from the RFID reader controllers or the buffer controller. Furthermore, when the FOUP information database stored in the wafer manager has an error, the wafer manager unit can rapidly recover the database using the real-time FOUP information.”  (e.g. Yi at para. [0071]).


	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bonciolini, Tomer and Yi, as applied to claim 1 above, in further view of Amano, US Publication No. 2015/0054347 (of record).

Regarding claim 22:
Jensen, Bonciolini, Tomer and Yi teach all the limitations of claim 1 above and Bonciolini further teaches wireless charging in the disclosure of inductive coupling at col 6, ln 51–67.
In analogous art, Amano teaches (see fig. 1) one or more wireless chargers include one or more radio frequency receiving coils (104) inductively couplable to at least one of a set of radio frequency transmission coils (101) of a charging station.  See Amano at para. [0022] – [0032].
col 6, ln 51–67; and (ii) Amano teaches wireless charging through inductive coupling of radio frequency receiving (104)/transmission (101) coils.  See Amano at para. [0022] – [0032], fig. 1.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Amano’s invention with Jensen’s invention would have been beneficial because (i) “Methods of wirelessly transmitting power include an electromagnetic induction method, a magnetic resonance method, an electric field coupling method, and an electric wave receiving method” (e.g. Amano at para. [0004]); and (ii) “…the power transmitting apparatus can feed a reception power amount desired by the power receiving apparatus while suppressing generation of inductive currents of transmission coils arranged in the periphery of a transmission coil that executes power transmission” (e.g. Amano at para. [0067]).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bonciolini, Tomer and Yi, and in further view of Gluschenkov et al., US Publication No. 2006/0234398 A1 (of record).

Regarding claim 51:	
	Jensen, Bonciolini, Tomer and Yi teach the limitations of claim 51 as applied to claim 1 above.
	Bonciolini further teaches the added limitation:
col 5, ln 36–50) of the one or more instrumented substrates based on the sensor data from the one or more instrumented substrates (e.g. The  limitation “the user interface is configured to receive a user identification of one or more critical activities activates of the one or more instrumented substrates based on the sensor data from the one or more instrumented substrates” is enabled or obvious from Bonciolini’s disclosure the operator performs optimization and/or adjustment of the robotic handling system based on the display of the acceleration data at col 5, ln 17-65, col 7, ln 55–67, col 8, ln 1–29.) 

	Tomer also teaches the added limitation:
	a user interface, wherein the user interface is configured to display sensor data from the one or more sensors (“In both cases, the recorded data is available for display on the Notebook's screen right after having been downloaded from the test wafer.  Separate graphs may be displayed, some representing the broad movements of the wafer and others the occurrences of shocks or vibrations.” at para. [0080]), wherein the user interface is configured to receive a user identification of one or more physical locations or one or more critical activities activates of the one or more instrumented substrates based on the sensor data from the one or more instrumented substrates (“With these, the user will have the means to identify the successive handling stages of the wafer inside the machine and to detect, measure, and diagnose any abnormal events, i.e. scratches, shocks, or vibrations, which could damage the wafer.” at para. [0080])



	In an analogous art, Gluschenkov teaches the added limitation:
	(see fig. 1) a system controller (50), wherein the system controller is communicatively coupled to the one or more system servers (30) and receives analyzed data from the one or more system servers (e.g. The Receiver CPU 30 analyzes temperature data by comparing it against a set of predetermined tool temperature set-points), para. [0017].  The “the system allows `real-time` tool/chamber temperature control”, para. [0022]. 
	
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Bonciolini’s invention with Jensen’s invention would have been beneficial because (i) “Recharging sensor 512 within container 500 can enable an operator to optimize the speed of robots and/or automated guided vehicles (AGVs) to maximize output and minimize particulate generation due to excessive shock and vibration, for example” (e.g. Bonciolini at col 6, ln 51–67, col 7, ln 1–3); (ii) “…it becomes very important to automatically measure and compensate for relatively minute positional variations in the various components of a semiconductor processing system” (e.g. Bonciolini at col 1, ln 40–47); and (iii) “To significantly improve, or optimize, robotic handling and transport equipment and/or facilitate semiconductor processing system alignment and calibration, more functionality is required than has been heretofore provided by wireless substrate-like sensors.” (e.g. Bonciolini at col 2, ln 55–67, col 3, ln 1–3) and “…the data can be utilized for optimization or adjustment of a robotic handling and/or transport system parameter" (e.g. Bonciolini at col 8, ln 25-30).
para. [0009]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Yi’s invention with Jensen’s invention would have been beneficial because (i)  “The wafer manager 40 can determine whether the database stored therein is reliable using real-time FOUP information transmitted from the RFID reader controller 50 or the buffer controller 70.”  (e.g. Yi at para. [0065]); and “If the interval of collecting FOUP information is short, the wafer manager can recognize states of FOUPs loaded in buffers in real time using the FOUP information received from the RFID reader controllers or the buffer controller. Furthermore, when the FOUP information database stored in the wafer manager has an error, the wafer manager unit can rapidly recover the database using the real-time FOUP information.”  (e.g. Yi at para. [0071]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Gluschenkov’s invention with Jensen’s invention would have been beneficial because (i) “It would be highly desirable to provide a system and a method to wirelessly communicate with the wafer while positioned in the process tool,  It would be further highly desirable to provide an active feedback path for real-time process tool adjustments based on conditions directly affecting the semiconductor wafer para. [0005] – [0007]); and (ii) “Further beneficial aspects of the present invention thus include, but are not limited to…the system allows `real-time` tool/chamber temperature control…”  (e.g. Gluschenkov at para. [0022]).


Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bonciolini, Tomer and Yi, as applied to claim 1 above, and in further view of Nixon et al., US Publication No. 2014/0282257 A1 (of record).

Regarding claim 52:
Jensen, Bonciolini, Tomer, and Yi teach all the limitations of claim 1 above, but are silent regarding transmitting and receiving from a user interface physical location labels.
	In an analogous art, Nixon teaches a “location aware” component in facilitating control of a process plant may comprise a plurality of sensors (e.g. accelerometers and gyroscopes) operable to determine, relative to an anchor point, movement and position of a device.  See Nixon at para. [0281].  
	Nixon further teaches:
52.  The system of Claim 1, wherein determining the physical path of the one or more device within the factory based on the one or more Identified critical activities comprises: 
	(see figs. 10-11) transmitting (e.g. from 803B), to a user interface (803A), one or more requests to a user interface for physical location labels indicative of the one or more locations of the device within the factory (e.g. “identify coordinate locations associated with the graphics” at para. [0154]);
para. [0153] – [0163].

	One of ordinary skill in the art modifying the teachings of Jensen Bonciolini, Tomer and Yi with Nixon would apply the teachings to “instrumented substrates within the semiconductor factory” as recited in the claim.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Nixon’s invention with Jensen’s invention would have been beneficial because determining one or more locations of the one or more instrumented substrates within the semiconductor factory based on the sensor data enables generating a real time graphic of the location of the device within a factory as the devices moves through the factory (e.g. see Nixon real time graphic in figs. 10-11, para. [0153] – [0163]).

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bonciolini, Tomer and Yi, as applied to claim 1 above, and further in view of Curtiss, US Publication No. 8,779,921 (of record).

Regarding claim 53:
	Jensen, Bonciolini, Tomer and Yi teach all the limitations of claim 1 above, but do no expressly teach wherein the one or more system servers are further configured to generate a waveform library based on the one or more identified critical activities, the waveform library including one or more waveforms based on sensor data from the one or more instrumented substrates.
col 19, ln 57–67, col 20, ln 1–4. 
Referring to MPEP 2143, Examples of Basic Requirements of a Prima Facie Case of Obviousness, (I)(F):  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Curtiss’ invention with Jensen’s invention would have been beneficial because being able to “generate a waveform library based on the one or more identified critical activities, the waveform library including one or more waveforms based on sensor data from the one or more instrumented substrates” enables analysis, observation and pattern recognition to be performed in order to detect an event (-i.e. “event signatures”) in the waveforms acquired by the accelerometer sensor.  See Curtiss at col 19, ln 57–67, col 20, ln 1–4.

Claims 54 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bonciolini, Tomer and Yi and in further view of Amano, US Publication No. 2015/0054347 (of record).

Regarding claim 54:
	Jensen, Bonciolini, Tomer and Yi teach the limitations of claim 54 as applied to claim 1 above.

	an array of one or more radio frequency transmission coils and one or more coil controllers communicatively coupled to the array of one or more radio frequency transmission coils, wherein the one or more coil controllers are configured to identify one or more inductive loads indicative of a coupling between the one or more radio frequency receiving coils and the one or more radio frequency transmission coils, and transfer power to the power supply circuitry of the one or more instrumented substrates via a radio frequency transmission coil associated with an identified inductive load of the one or more identified inductive loads.

	In an analogous art, Amano teaches:
	(see figs. 1-3) an external power transfer device (101) including an array of one or more radio frequency transmission coils (103) and one or more coil controllers (203) communicatively coupled to the array of one or more radio frequency transmission coils, wherein the one or more coil controllers (203) are configured to identify one or more inductive loads (e.g. load power amount at para. [0028] – [0031], para. [0036] – [0038]; fig. 4, step S404; also see para. [0046] – [0047], fig. 6 and para. [0050]) indicative of a coupling between the one or more radio frequency receiving coils (104) and the one or more radio frequency transmission coils (103), and transfer power (106) to the power supply circuitry…via a radio frequency transmission coil (103) associated with an identified inductive load of the one or more identified inductive loads.
	One of ordinary skill in the art modifying the teachings of Jensen with Amano would be able to accomplish transfer power to “the one or more instrumented substrates” as recited in the claim.

Regarding claim 56:
	Amano further taches:

	transmitting one or more request signals, from the one or more coil controllers (203), to the array of one or more radio frequency transmission coils (103); and
	receiving, with the one or more coil controllers (203), an inductive load metric (e.g. metric like the efficiency of transmission of coil 103 at para. [0037] and [0048]) associated with at least one radio frequency transmission coil (103) of the array of one or more radio frequency transmission coils.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Bonciolini’s invention with Jensen’s invention would have been beneficial because (i) “Recharging sensor 512 within container 500 can enable an operator to optimize the speed of robots and/or automated guided vehicles (AGVs) to maximize output and minimize particulate generation due to excessive shock and vibration, for example” (e.g. Bonciolini at col 6, ln 51–67, col 7, ln 1–3); (ii) “…it becomes very important to automatically measure and compensate for relatively minute positional variations in the various components of a semiconductor processing system” (e.g. Bonciolini at col 1, ln 40–47); and (iii) “To significantly improve, or optimize, robotic handling and transport equipment and/or facilitate semiconductor processing system alignment and calibration, more functionality is required than has been heretofore provided by wireless substrate-like sensors.” (e.g. Bonciolini at col 2, ln 55–67, col 3, ln 1–3) and “…the data can be utilized for optimization or adjustment of a robotic handling and/or transport system parameter" (e.g. Bonciolini at col 8, ln 25-30).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Tomer’s invention with Jensen’s para. [0009]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Yi’s invention with Jensen’s invention would have been beneficial because (i)  “The wafer manager 40 can determine whether the database stored therein is reliable using real-time FOUP information transmitted from the RFID reader controller 50 or the buffer controller 70.”  (e.g. Yi at para. [0065]); and “If the interval of collecting FOUP information is short, the wafer manager can recognize states of FOUPs loaded in buffers in real time using the FOUP information received from the RFID reader controllers or the buffer controller. Furthermore, when the FOUP information database stored in the wafer manager has an error, the wafer manager unit can rapidly recover the database using the real-time FOUP information.”  (e.g. Yi at para. [0071]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Amano’s invention with Jensen’s invention would have been beneficial because (i) “Methods of wirelessly transmitting power include an electromagnetic induction method, a magnetic resonance method, an electric field coupling method, and an electric wave receiving method” (e.g. Amano at para. [0004]); and (ii) “…the power transmitting apparatus can feed a reception power amount desired by the power receiving apparatus while suppressing generation of inductive currents of transmission coils para. [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894						
28 February 2022